            Case 2:19-cv-00750-SI     Document 75   Filed 07/18/19   Page 1 of 3




David H. Becker (OSB # 081507)                  BILLY J. WILLIAMS, OSB #901366
Law Office of David H. Becker, LLC              United States Attorney
4110 SE Hawthorne Blvd. # 168                   STEPHEN J. ODELL, OSB # 903530
Portland, OR 97214                              steve.odell@usdoj.gov
(503) 388-9160                                  Assistant United States Attorney
davebeckerlaw@gmail.com                         Office of the United States Attorney
                                                1000 S.W. Third Avenue, Suite 600
Talasi B. Brooks (Pro hac vice)                 Portland, OR 97204-2902
Western Watersheds Project                      Telephone: (503) 727-1024
PO Box 2863                                     Facsimile: (503) 727-1117
Boise, ID 83701
(208) 336-9077                                  Of Attorneys for Defendants
tbrooks@westernwatersheds.org

Paul D. Ruprecht (OSB # 132762)
Western Watersheds Project
PO Box 12356
Reno, NV 89510
(208) 421-4637
paul@westernwatersheds.org

Attorneys for Plaintiffs Western Watersheds
Project, Center for Biological Diversity,
and WildEarth Guardians


                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                    PENDLETON DIVISION


WESTERN WATERSHEDS PROJECT,
CENTER FOR BIOLOGICAL DIVERSITY,
and WILDEARTH GUARDIANS,
                                                Case No. 2:19-cv-750-SI
                      Plaintiffs,
                                                PARTIES’ JOINT MOTION
       v.                                       TO SET BRIEFING
                                                SCHEDULE
DAVID BERNHARDT, Secretary of the Interior,
JEFFREY A. ROSE, District Manager,
Burns District Bureau of Land Management, and
BUREAU OF LAND MANAGEMENT,




Page 1- PARTIES’ JOINT MOTION TO SET BRIEFING SCHEDULE
          Case 2:19-cv-00750-SI         Document 75       Filed 07/18/19      Page 2 of 3




                  Defendants.
______________________________________

       The parties in the above-captioned action hereby jointly submit the following proposed

schedule for further proceedings related to resolution of Plaintiffs’ claims on the merits. In light

of the time Plaintiffs anticipate needing to review the administrative record and file their motion

for summary judgment and Defendants anticipate needing to prepare their cross-motion, the

parties jointly and respectfully request that the Court extend briefly the date by which it

tentatively suggested it would like to hold oral argument on the parties’ cross-motions for

summary judgment, set the oral argument date as early as possible given the Court’s calendar for

the second week of December 2019, and allow the parties to proceed on the schedule set forth

below. In the event the Court wishes to abide by its preference to hold oral argument by the end

of November as stated at the hearing on July 2, 2019, the parties will go back to the drawing

board and submit an alternative proposed joint schedule that satisfies that criterion.

              The deadline for Defendants to respond to the Complaint is extended to July 31,
               2019.

              No later than Thursday, August 15, 2019: Defendants will lodge the
               Administrative Record(s) including an index indicating which, if any items,
               within such records are subject to one or more privileges. Counsel would also
               note in this regard that undersigned counsel for Defendants has agreed to serve an
               electronic copy of the Administrative Record by overnight delivery to each
               counsel of record for Plaintiffs.

              By Thursday, September 19, 2019: Plaintiffs will file their Motion for Summary
               Judgment.

              By Friday, October 18, 2019: Defendants will file their Cross-Motion for
               Summary Judgment and response to Plaintiffs’ Motion for Summary Judgment.

              Any briefs of amici curiae are to be filed no later than five (5) business days after
               the filing of the motion that each amicus supports, after notification to counsel for
               each of the parties.

              By Wednesday, November 6, 2019: Plaintiffs will file their Response and Reply.


Page 2- PARTIES’ JOINT MOTION TO SET BRIEFING SCHEDULE
         Case 2:19-cv-00750-SI        Document 75      Filed 07/18/19     Page 3 of 3




              By Monday, November 25, 2019: Defendants will file their Reply.

              Oral Argument to be set for the week of December 9 to 13, 2019.

Respectfully submitted this 18th day of July 2019.

                                            s/ David H. Becker
                                            David H. Becker (OSB # 081507)
                                            Law Office of David H. Becker, LLC

                                            Of Attorneys for Plaintiffs

                                            s/ Stephen J. Odell (with consent)
                                            Stephen J. Odell
                                            Assistant U.S. Attorney

                                            Of Attorneys for Defendants




Page 3- PARTIES’ JOINT MOTION TO SET BRIEFING SCHEDULE
